Citation Nr: 1607637	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, (which was the temporary location of the New Orleans, Louisiana, RO in the aftermath of Hurricane Katrina) and from a June 2009 decision of the New Orleans RO.

In October 2013, the Board remanded the Veteran's claim for PTSD so that a statement of the case could be issued.  This was done, and the Veteran timely perfected his appeal to the Board.  As such, there has been full compliance with the remand instructions as it pertains to the issue of PTSD.

The issue of entitlement to service connection for rheumatoid arthritis is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity; but it does not social and occupational impairment with deficiencies in most areas or total social and occupational impairment.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim for entitlement to an initial disability rating in excess of 50 percent for PTSD at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  In making this statement, the Board is aware of the contentions that were voiced by the Veteran's representative in the January 2016 Appellant Brief, to the effect that the VA examiner in 2007 suggested symptomatology that might support a rating in excess of 70 percent, but the representative did not argue that either psychiatric examination was inadequate.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Rating

Here, the Veteran asserts that he is entitled to an initial disability rating in excess of 50 percent for his service-connected PTSD.  The Veteran's claim for service connection for PTSD was received March 28, 2005.  Service connection was granted by a June 2007 rating decision with a 30 percent rating assigned.  The Veteran appealed the rating that was assigned (although a statement of the case was not issued for a number of years).  In a July 2009 rating decision, the rating was increased to 50 percent as of the date the Veteran's claim was received in 2005; however, as a higher rating is available, the Veteran's claim has continued.  In October 2013, the Board remanded the Veteran's claim for PTSD so that a statement of the case could be issued.  This was done, and the Veteran timely perfected his appeal to the Board.

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 50 percent rating when a Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a Veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  For example, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

As noted, the Veteran's claim was received in March 2005.  In a VA treatment record from March 2005, the Veteran was noted to have been successfully married for the previous 43 years with two grown children.  He was noted to have retired in 1997 after working for many years for a telephone company.  His main complaints were nightmares, intrusive thoughts and sleeping problems.

In a VA treatment record from April 2005 it was noted that the Veteran was slightly below the minimum on the Mississippi scale for PTSD, but the medical professional felt that the clinical findings were sufficient to support a diagnosis.  The Veteran reported experiencing nightmares of Vietnam.

In a VA treatment record from May 2005, he was alert, pleasant, calm, cooperative, and coherent.  His speech was spontaneous; and his associations were intact.  The Veteran made good eye contact and he was fully oriented to person, place, and time with no suicidal ideation or homicidal ideation and no audio/visual hallucinations. 

In June 2005 and August 2005, a VA psychologist estimated that the Veteran's GAF was 70.  On another occasion in August 2005, the GAF was estimated as 75.  In September 2005, the Veteran was noted to have progressed well in the PTSD program.  He was noted to be insightful, open and supportive of others and had good leadership qualities.  He was also noted to be well-liked by other members of the PTSD group.  In November 2005, the Veteran was noted to function quite
Well; he was not depressed or anxious and was insightful and supportive with a good sense of humor.  His GAF was estimated as 80.

In March 2006, the Veteran's GAF was lowered to 65 as it was felt that the Veteran was unhappy and was internalizing anger.  The following month, the Veteran was less angry, was not anxious and was less sarcastic.  He was able to come up with insightful solutions and was having no reported problems at home.  In May 2006, a GAF was assigned, as the Veteran was felt to be functioning quite well although he was not really happy with his life.

In May 2006, the Veteran was seen by a VA psychiatrist who noted that he was alert and oriented with no suicidal ideation or homicidal ideation and with good impulse control.  The Veteran was assessed with a GAF of 70.

In October 2006, the Veteran reported experiencing fewer nightmares.

At a March 2007 VA examination, the Veteran reported that he began having symptoms of PTSD upon his return from Vietnam.  The Veteran experienced repeated flashbacks and reported avoiding any reminders of Vietnam.  The Veteran also reported that he experienced nightmares one to two times per week and had middle insomnia.  He did not mix with crowds and he reported that he tended to be irritable and had a quick temper.  He stated that he had a history of throwing things around the home and screaming at his wife.  He also reported experiencing anxiety and depression.  He denied having any psychotic symptoms but stated he had a history of both suicidal and homicidal ideation, but there was no indication of intent or plan.  The Veteran reported that he continued to engage in his daily routine and activities without interruption.  He enjoyed leisure activities such as hunting, fishing, and taking care of his 100 head of cattle.  The Veteran reported that he socialized with a handful of associates, but avoided others.  At the time of the examination, the Veteran had been married to his wife for 46 years and reported having good relationships with his children.  The Veteran stated that he could think of no reason why his PTSD symptomatology would interfere with his working at the present time.

On mental status examination, the examiner indicated the Veteran suffered from depression, anxiety, crying spells, panic attacks, insomnia, nightmares, appetite disturbance, and anhedonia.  The examiner also noted the Veteran made efforts to avoid any reminders of Vietnam and had very few social relations.  It was noted that the Veteran had social and emotional detachment as well as a history of a foreshortened future through both suicidal and homicidal ideas.  During examination, the Veteran appeared well-oriented to time, place, person, and situation; showed no signs of emotional distress or psychomotor slowing or agitation; exhibited good social skills, verbal comprehension, concentration, and memory; and appeared intelligent, trim, attractive, well-dressed, and well-groomed.  The examiner noted the Veteran's affect was a bit blunted but his sensorium was clear.   

After examination, the examiner found the Veteran had high average intelligence and diagnosed PTSD, depressive disorder secondary to PTSD, and impulse control disorder.  The examiner found that the Veteran's symptoms did not have any impairment in his occupational functioning; but found that the Veteran's sleeping problems, anger control problems, and concentration problems had consistently impaired his social relationships, more so since his retirement.  The examiner assigned a GAF of 55.

In March 2009, the Veteran stated that he was doing fine and  that everything was working ok.  In August 2009, a GAF of 70 was assigned.  The Veteran reported chronic flashbacks but stated that he was used to them and stated that he was able to control his anxiety and irritability.  The Veteran was in no distress and had no suicidal ideation or homicidal ideation.  The medical professional stated that the Veteran's PTSD symptomatology was in almost total remission.

In November 2014, the Veteran stated that he did not feel comfortable in crowds.  He reported having coffee every morning in the same café, but he had to sit in the same seat.  He reported that he still had anxiety, and would have to take breaks on occasion to get it under control.

The Veteran was afforded another VA examination in March 2015.  At that time the Veteran reported loss of interest in activities such as hunting, fishing, attending sporting events, and caring for his cattle.  He had sold his cattle due to loss of interest and loss of assistance from his son.  The Veteran remained married and reported a satisfactory home life but reported losing his temper at home about once per week.  He reported having a good relationship with his two children and spent time with his children and grandchildren.  The Veteran reported experiencing anxiety in crowds.  He stated he still spent time with friends each morning.  He also reported going out to eat with his wife two times a month but stated he had to sit with his back to a wall when dining out.  

On mental status examination, the examiner indicated the Veteran suffered from depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The examiner also noted the Veteran made efforts to avoid thoughts, or conversations associated with the trauma and made efforts to avoid activities, places or people that aroused recollections of the trauma.  It was noted that the Veteran was unable to remember important aspects of traumatic events; had persistent, distorted cognitions about the cause or consequences of the traumatic events that led to the individual to blame himself or others; was in a persistent negative emotional state; had a markedly diminished interest or participation in significant activities; had feelings of detachment or estrangement from others, and had persistent inability to experience positive emotions.  The Veteran had difficulty falling or staying asleep, was irritable or had outbursts of anger, had reckless or self-destructive behavior, was hypervigilant, had exaggerated startle response, and had problems with concentration.  During examination, the Veteran appeared slightly anxious but with appropriate affect.  He was adequately groomed and dressed.  His ambulation was independent and unremarkable.  His speech and language were adequate and unremarkable.  His flow of thought was logical, linear, tight, and goal-directed.  His content of thought was relevant.  There was no evidence of psychosis noted and there was no homicidal or suicidal ideation present or reported.  

After examination, the examiner diagnosed PTSD and insomnia disorder, finding the insomnia disorder was comorbid with and secondary to PTSD.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

Also of record are post-service treatment records ranging from 2005 through 2015 (which have been described in part above) which show that the Veteran received relatively regular treatment and counseling for his PTSD at a VA Medical Center.  These records show symptoms consistent with those reported at his VA examinations, such as irritability, depression, sleep impairment, anxiety, and social withdrawal.  These records have also documented that the Veteran consistently denied experiencing psychosis or homicidal or suicidal ideation.
 
Based on the evidence of record, the Board finds that a disability rating in excess of 50 percent for the Veteran's service-connected PTSD is not warranted at this time.  In this regard, the Board notes that the Veteran's PTSD has been manifested by symptoms of intrusive thoughts, depression, avoidance, irritability, angry outbursts, difficulty concentrating, anxiety, chronic sleep impairment, and nightmares.  There is no evidence that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas.  While the March 2007 and March 2015 VA examiners indicated that the Veteran experiences some social withdrawal, he has been able to maintain a marriage of over 54 years, as well as a relationship with his children, and grandchildren.  Additionally, he has reported that he spends time with friends every day.

Moreover, the GAF scores that were assigned were largely in the 70 range suggesting transient symptomatology.  Even the GAF of 55 that was assigned at the VA examination in 2007 was suggestive of moderate symptoms.  None of the assigned GAFs suggest impairment that was serious enough to warrant a rating in excess of 50 percent.

Further, the Veteran has not been shown to have difficulties in judgment and thinking; he does not have suicidal or homicidal ideations, intent, or plan; he does not exhibit obsessional rituals which interfere with routine activities; and his speech is normal.  Finally, the Veteran has been noted to be able to maintain minimal personal hygiene and it has been noted that his PTSD symptoms do not interfere with his daily activities.  Therefore, the Board finds that a disability evaluation in excess of 50 percent is not warranted for the Veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran's representative wrote in 2016 that a rating in excess of 50 percent should be considered, because the 2007 VA examiner noted a history of suicidal ideation.  However, a review of the hundreds of pages of medical records in the Veteran's claims file shows that the Veteran has consistently denied both suicidal ideation and homicidal ideation throughout the course of his appeal.  As such, the Board does not find the vague illusion to suicidal ideation in the 2007 examination to warrant a higher rating.  Moreover, it is not simply the symptomatology that matters, but rather the impact such symptoms have on social and occupational functioning.  Here, as described, the Veteran's psychiatric symptomatology simply has not been shown to cause occupational and social impairment, with deficiencies in most areas or worse.  As such, a schedular rating in excess of 50 percent is denied.

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.
  
The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable solely on account of his service connected PTSD.  The Veteran did write in a 2009 substantive appeal that he was only 10 percent away from being able to apply for TDIU, but again, this statement does not suggest that he cannot work on account of his PTSD, and a review of the Veteran's mental health treatment records does not lend that impression either.  Thus, the Board finds that Rice is inapplicable. 


ORDER

An initial rating in excess of 50 percent for PTSD is denied.




REMAND

In February 2015, a VA medical opinion was obtained addressing the issue of whether the Veteran's rheumatoid arthritis either began during or was otherwise caused by his military service, to include his presumed herbicide exposure. 

In the January 2016 brief, the Veteran's representative suggested that there was evidence that PTSD could contribute to, or cause worsening symptoms of, rheumatoid arthritis, citing the Journal of Psychosomatic Research and through his representative, cited to the VA/Department of Defense Clinical Practice Guideline for the Management of Post-Traumatic Stress.  

Given this new evidence, an addendum opinion should be obtained to determine if the Veteran's rheumatoid arthritis was caused by or has been aggravated by his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the February 2015 examination, or if she is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  The examiner should respond to the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's rheumatoid arthritis was caused by service-connected PTSD?  Why or why not?  The examiner is asked to specifically address the relevance, if any, of the medical treatises cited in the January 2016 Appellant Brief. 

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's rheumatoid arthritis was aggravated (worsened beyond its natural progression) by his service-connected PTSD?  Why or why not?  The examiner is asked to specifically address the relevance, if any, of the medical treatises cited in the January 2016 Appellant Brief. 

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


